Title: To Thomas Jefferson from David Ross, 27 March 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Richmond 27th. March 1781

I find it will be some time yet before Colo. Davies will have the several Estimates ready and it will then take me a day to examine  what articles can be furnished in the State, and where the rest can be best procured.
From what I can discover a great proportion of the present supplies must come from the Northward. Our State money has no currency there. The present Invasion intimidates the Merchants of Philadelphia from buying our Tobacco whilst the demand for it there is lessen’d by the discontinuance of the Embargo upon Flour—So that Tobacco payments I fear cannot be negotiated but upon very injurious terms for the State.
As Virginia at present bears an over proportion of the expences of the War, Cannot your Excellency draw upon Congress or is there not some mode of obtaining from the Continent a proportion of the money now expended by this State in the General deffence. If any thing of this kind can be done it will be a great Convenience and a considerable saving. It will not be easy to make purchases from the tradesmen of Fredrick, Lancaster and other Manufactoring towns for Tobacco payments.
Considering the Lead mines and present scarcity of that Article as an object of the first Attention, I intend sending immediately to purchase the straggling parcels of lead in the Neighborhood of the Mines. This will afford an opportunity of obtaining a return of the present State of the Works, the Number of hands &c.
I Must beg the favour of you to write a few lines to Colo. Lynch informing him the reason of my application and, if you think proper, to add that you have given orders for an additional number of labourers to be engaged and another manager to act under him. I shall be at due pains to get a person that I judge will not be disagreable to him and at same time pay attention to the main point.
I am with great respect Your very huml Servant,

David Ross


P.S. I am going to meet Genl. Ball this evening and make another effort to get some of his Negroes to send to the lead mines and will be glad of your instructions to Colo. Lynch. Please to remember the blank Passports which Mr. Crew is to carry out with him—immediately wanted.

